PER CURIAM.
We affirm the appellant’s judgment and sentence, but remand for the trial court to conform the written sentence to its oral pronouncement that the appellant serve 364 days in the county jail as a special condition of probation. The written sentence erroneously reflects that the appellant serve 364 days followed by five years on probation. The appellant need not be present for this purpose. Esposito v. State, 424 So.2d 160 (Fla.2d DCA 1982).
DANAHY, A.C.J., and FRANK and HALL, JJ., concur.